Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
ALLOWABILITY NOTICE
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a drain guard according to the claim including a ring member having a groove dimensioned to removably receive a strainer, the strainer adapted to capture particulates from passing therethrough; wherein the ring member is elastic and composed of a material configured to allow the ring member to deform in order to stretch around the strainer and wherein the ring member comprises a concave portion configured to form a suction seal with the upper side of the surrounding drain surface by pressing the ring member towards the upper side of the surrounding drain surface to expel air from an interior volume defined by the concave portion, causing a pressure difference caused by the pressing and releasing to effectively seal the drain guard to the upper side of the drain surface; wherein the strainer is configured to be selectively removable from the ring member.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kozerski (US Patent No. 2,690,569) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a drain guard device comprising: a ring member having an outer circumference and an inner circumference; a groove radially extending entirely along the inner circumference between an upper side of the ring member and an opposing lower side, wherein the groove is dimensioned to removably receive a strainer, the strainer adapted to capture particulates from passing therethrough; wherein the ring member is flexible; wherein the drain guard is adapted to sit over an open inlet of a drain and the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface or the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface; wherein the strainer is configured to be selectively removable from the ring member.
Carpenter-Crawford (US Patent Publication No. 2016/0040410) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a drain guard device comprising: a ring member having an outer circumference and an inner circumference; a groove radially extending entirely along the inner circumference between an upper side of the ring member and an opposing lower side, wherein the groove is dimensioned to removably receive a strainer, the strainer adapted to capture particulates from passing therethrough; wherein the ring member is flexible; wherein the drain guard is adapted to sit over an open inlet of a drain and the lower side of the ring member is configured to frictionally engage an upper side of a surrounding drain surface or the lower side of the ring member is configured to form a suction seal with the upper side of the surrounding drain surface; wherein the strainer is configured to be selectively removable from the ring member.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754